DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the plastic substrate" in L1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 16, 18-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0152054 A1; pub. Jun. 17, 2010) in view of Wardlaw (US 2011/0243794 A1; pub. Oct. 6, 2011).
Regarding claim 1, Love et al. disclose: Apparatus for determining a property of a bodily sample (para. [0142]) using a microscope the apparatus comprising (para. [0095]): a sample carrier that comprises: a plurality of microscopy sample chambers configured to receive a first portion of the sample and to facilitate imaging of the first portion of the sample by the microscope (figs. 1A & 1B), each of the microscopy sample chambers having an upper and a lower surface, and having respective heights between the upper and lower surfaces that are different from each other (para. [0070] teaches rhomboid shaped chambers). Love et al. are silent about: an optical- density-measurement apparatus and at least one optical-density-measurement chamber configured to receive a second portion of the sample, and to facilitate optical density measurements being performed by the optical-density-measurement apparatus upon the second portion of the sample.
In a similar field of endeavor, Wardlaw discloses: an optical- density-measurement apparatus and at least one optical-density-measurement chamber configured to receive a second portion of the sample, and to facilitate optical density measurements being performed by the optical-density-measurement apparatus upon the second portion of the sample (para. [0037]) motivated by the benefits for accurate and cost-effective cell analysis (Wardlaw para. [0008]).
In light of the benefits for accurate and cost-effective cell analysis as taught by Wardlaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al. with the teachings of Wardlaw.
Regarding claim 4, Love et al. disclose: the sample carrier defines a microscopy sample chamber inlet hole, that is fluid communication with all of the microscopy sample chambers, such as to facilitate filling of all of the microscopy sample chambers with the first portion of the bodily sample, via the microscopy sample chamber inlet hole (the claim is rejected on the same basis as claim 1, since the apparatus is for use in microscopy measurement of body fluid sample it will have an inlet and outlet to fill up and empty the chambers).
Regarding claim 5, Love et al. disclose: the microscopy sample chambers are configured such that cells within the bodily sample form monolayers of cells within the microscopy sample chambers, the monolayer within respective microscopy sample chambers having respective, different densities from each other, due to the respective microscopy sample chambers having respective heights that are different from each other (para. [0106]).
Regarding claim 6, the sample carrier is shaped to define a reservoir adjacent to the microscopy sample chamber inlet hole, such as to facilitate filling of the microscopy sample chambers with the bodily sample by a user, such that the user is not required to insert a precise volume of the bodily sample into the inlet hole, and the inlet hole is left substantially free of liquids (the claim is rejected on the same basis as claim 1, the claim does not recite any additionally structure that further limits claim 1).
Regarding claim 7, Love et al. disclose: the sample carrier defines an optical-density-measurement sample chamber outlet hole configured to allow air to escape from the optical-density-measurement sample chamber when the optical-density-measurement sample chamber is being filled, wherein the sample carrier defines an optical-density-measurement sample chamber inlet hole configured to facilitate filing of the optical-density-measurement sample chamber with the second portion bodily sample, and wherein the optical-density- measurement sample chamber inlet hole is disposed in a vicinity of a first end of the optical- density-measurement sample chamber and the optical-density-measurement sample chamber outlet hole is disposed in a vicinity of a second end of the optical-density-measurement sample chamber (the claim is rejected on the same basis as claim 1, since the apparatus is for use in microscopy measurement of body fluid sample it will have an inlet and outlet to fill up and empty the chambers).
Regarding claim 16, Love et al. disclose: at least one of an upper surface and a lower surface of the sample carrier is defined by a glass sheet, and wherein the other surface of the upper surface and the lower surface of the sample carrier is defined by a molded component (para. [0101]).
Regarding claim 18, Wardlaw discloses: the plastic substrate is shaped such that the optical-density-measurement sample chamber defines a first region and a second region, with the sample chamber defining a predefined variation in height between the first region and the second region (para. [0025]) motivated by the benefits for accurate and cost-effective cell analysis (Wardlaw para. [0008]).
Regarding claim 19, Wardlaw discloses: a computer processor configured to: perform measurements upon cell types within the bodily sample that have a relatively high density upon microscopic images of a microscopy sample chamber having a relatively low height, and perform measurements upon cell types within the bodily sample that have a relatively low density upon microscopic images of a microscopy sample chamber having a relatively great (para. [0036] teaches chambers having different heights to accommodate red blood cells (RBC) and white blood cells (WBC), WBC are larger in size than RBC, therefore, the low height will be densely populated by RBC and thinly populated by WBC, the high height will be densely populated by WBC and thinly populated by RBC) motivated by the benefits for accurate and cost-effective cell analysis (Wardlaw para. [0008]).
Regarding claim 20, Wardlaw discloses: the bodily sample includes a blood sample, and wherein the computer processor is configured: to perform one or more measurements upon red blood cells upon microscopic images of the microscopy sample chamber having the relatively low height, and to perform one or more measurements upon white blood cells upon microscopic images of the microscopy sample chamber having the relatively great height (the claim is rejected on the same basis as claim 19).
Regarding claim 22, Wardlaw discloses: the optical-density-measurement sample chamber is shaped to define a first region and a second region, with the optical-density- measurement sample chamber defining a predefined variation in height between the first region and the second region (para. [0025]) motivated by the benefits for accurate and cost-effective cell analysis (Wardlaw para. [0008]).
Regarding claim 23, Wardlaw discloses: the optical-density-measurement sample 25chamber is shaped such that the height of the optical-density-measurement sample chamber varies between the first and second regions in a predefined stepped manner (para. [0025]) motivated by the benefits for accurate and cost-effective cell analysis (Wardlaw para. [0008]).
Regarding claim 24, Wardlaw discloses: the optical-density-measurement sample chamber is shaped such that the height of the optical-density-measurement sample chamber varies between the first and second regions in a predefined gradual manner (para. [0025]) motivated by the benefits for accurate and cost-effective cell analysis (Wardlaw para. [0008]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0152054 A1; pub. Jun. 17, 2010) in view of Wardlaw (US 2011/0243794 A1; pub. Oct. 6, 2011) and further in view of Turner (US 2016/0042507 A1; pub. Feb. 11, 2016).
Regarding claim 7, the combined references are silent about: the sample carrier defines an optical-density-measurement sample chamber outlet hole configured to allow air to escape from the optical-density-measurement sample chamber when the optical-density-measurement sample chamber is being filled, wherein the sample carrier defines an optical-density-measurement sample chamber inlet hole configured to facilitate filing of the optical-density-measurement sample chamber with the second portion bodily sample, and wherein the optical-density- measurement sample chamber inlet hole is disposed in a vicinity of a first end of the optical- density-measurement sample chamber and the optical-density-measurement sample chamber.
In a similar field of endeavor, Turner discloses: the sample carrier defines an optical-density-measurement sample chamber outlet hole configured to allow air to escape from the optical-density-measurement sample chamber when the optical-density-measurement sample chamber is being filled, wherein the sample carrier defines an optical-density-measurement sample chamber inlet hole configured to facilitate filing of the optical-density-measurement sample chamber with the second portion bodily sample, and wherein the optical-density- measurement sample chamber inlet hole is disposed in a vicinity of a first end of the optical- density-measurement sample chamber and the optical-density-measurement sample chamber (para. [0123] teaches an inlet port 28 for introducing a sample, an outlet port 31 for air exit) motivated by the benefits for reduced cost and complexity (Turner para. [0009]).
In light of the benefits for reduced cost and complexity as taught by Turner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al. and Wardlaw with the teachings of Turner.
Regarding claim 8, the combined references are silent about: the sample carrier defines one or more microscopy sample chamber outlet holes configured to allow air to escape from the microscopy sample chambers when the microscopy sample chambers are being filled, wherein the sample carrier defines an microscopy sample chamber inlet hole configured to facilitate filing of the microscopy sample chambers with the first portion of the bodily sample, and wherein the microscopy sample chamber inlet hole is disposed in a vicinity of a first end of the microscopy sample chambers and the one or more microscopy sample chamber outlet holes are disposed in a vicinity of a second end of the microscopy sample chambers.
In a similar field of endeavor, Turner discloses: the sample carrier defines one or more microscopy sample chamber outlet holes configured to allow air to escape from the microscopy sample chambers when the microscopy sample chambers are being filled, wherein the sample carrier defines an microscopy sample chamber inlet hole configured to facilitate filing of the microscopy sample chambers with the first portion of the bodily sample, and wherein the microscopy sample chamber inlet hole is disposed in a vicinity of a first end of the microscopy sample chambers and the one or more microscopy sample chamber outlet holes are disposed in a vicinity of a second end of the microscopy sample chambers (para. [0123] teaches an inlet port 28 for introducing a sample, an outlet port 31 for air exit) motivated by the benefits for reduced cost and complexity (Turner para. [0009]).
In light of the benefits for reduced cost and complexity as taught by Turner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al. and Wardlaw with the teachings of Turner.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0152054 A1; pub. Jun. 17, 2010) in view of Wardlaw (US 2011/0243794 A1; pub. Oct. 6, 2011) in view of Turner (US 2016/0042507 A1; pub. Feb. 11, 2016) and further in view of Gordon (US 7,387,898 B1; pub. Jun. 17, 2008).
Regarding claim 9, the combined references are silent about: the sample carrier further defines one or more gutters that are configured to allow air to flow to the one or more microscopy sample chamber outlet holes.
In a similar field of endeavor, Gordon discloses: the sample carrier further defines one or more gutters that are configured to allow air to flow to the one or more microscopy sample chamber outlet holes (col.2 L38-40) motivated by the benefits for discrete measurements (Gordon col2 L53-54).
In light of the benefits for discrete measurements as taught by Gordon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al., Wardlaw and Turner with the teachings of Gordon.
Regarding claim 10, the combined references are silent about: the sample carrier further defines one or more gutters that are configured to allow the bodily sample to flow around a central portion of at least one of the microscopy sample chambers.
In a similar field of endeavor, Gordon discloses: the sample carrier further defines one or more gutters that are configured to allow the bodily sample to flow around a central portion of at least one of the microscopy sample chambers (col.2 L38-40) motivated by the benefits for discrete measurements (Gordon col2 L53-54).
In light of the benefits for discrete measurements as taught by Gordon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al., Wardlaw and Turner with the teachings of Gordon.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0152054 A1; pub. Jun. 17, 2010) in view of Wardlaw (US 2011/0243794 A1; pub. Oct. 6, 2011) in view of Turner (US 2016/0042507 A1; pub. Feb. 11, 2016) and further in view of Tran (US 2018/0297024 A1; pub. Oct. 18, 2018).
Regarding claim 11, the combined references are silent about: the sample carrier defines a respective microscopy sample chamber outlet hole for each of the microscopy sample chambers and wherein the microscopy sample chamber outlet holes of each microscopy sample chambers are disposed in close proximity to each other.
In a similar field of endeavor, Tran discloses: the sample carrier defines a respective microscopy sample chamber outlet hole for each of the microscopy sample chambers and wherein the microscopy sample chamber outlet holes of each microscopy sample chambers are disposed in close proximity to each other (fig.1 111 are chambers and 113 the outlet) motivated by the benefits for simultaneous sample handling.
In light of the benefits for simultaneous sample handling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al., Wardlaw and Turner with the teachings of Tran.
Regarding claim 12, Love et al. disclose: the microscopy sample chamber outlet holes of each microscopy sample chambers are disposed along a line measuring less than 1 cm long (para. [0070]-[0071]).
Regarding claim 13, the combined references are silent about: the sample carrier defines respective channels leading from each of the microscopy sample chambers to its microscopy sample chamber outlet hole, such that the microscopy sample chamber outlet holes are disposed in close proximity to each other.
In a similar field of endeavor, Tran discloses: the sample carrier defines respective channels leading from each of the microscopy sample chambers to its microscopy sample chamber outlet hole, such that the microscopy sample chamber outlet holes are disposed in close proximity to each other (fig.1 111 are chambers and 113 the outlet) motivated by the benefits for simultaneous sample handling.
In light of the benefits for simultaneous sample handling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al., Wardlaw and Turner with the teachings of Tran.
Regarding claim 14, Love et al. disclose: a cover that is reversibly coupled to the sample carrier, such as to cover the microscopy sample chamber outlet holes, the cover being configured to control a rate of filling of the microscopy sample chambers, by limiting a rate of air flow out of the microscopy sample chambers (para. [0075]).
Regarding claim 15, Love et al. disclose: a cover that is reversibly coupled to the sample carrier (para. [0075]), such as to cover the microscopy sample chamber outlet holes, the cover being configured to control a rate of filling of the microscopy sample chambers, by limiting a rate of air flow out of the microscopy sample chambers (this is the consequence of what precedes).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0152054 A1; pub. Jun. 17, 2010) in view of Wardlaw (US 2011/0243794 A1; pub. Oct. 6, 2011) in view of Turner (US 2016/0042507 A1; pub. Feb. 11, 2016) and further in view of Bohm et al. (US 2006/0002817 A1; pub. Jan. 5, 2006).
Regarding claim 17, the combined references are silent about: the glass sheet and the molded component are coupled to each other via a pressure-sensitive adhesive.
In a similar field of endeavor, Bohm et al. disclose: the glass sheet and the molded component are coupled to each other via a pressure-sensitive adhesive (para. [0032]) motivated by the benefits for a compact device.
In light of the benefits for a compact device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al., Wardlaw, Turner with the teachings of Bohm et al.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2010/0152054 A1; pub. Jun. 17, 2010) in view of Wardlaw (US 2011/0243794 A1; pub. Oct. 6, 2011) and further in view of Xie et al. (US 2013/0169948 A1; pub. Jul. 4, 2013).
Regarding claim 21, the combined references are silent about: the computer processor is configured to perform one or more measurements upon platelets upon microscopic images of the microscopy sample chamber having the relatively low height.
In a similar field of endeavor, Xie et al. disclose: the computer processor is configured to perform one or more measurements upon platelets upon microscopic images of the microscopy sample chamber having the relatively low height (para. [0029]) motivated by the benefits for accurate and reduced time cell analysis (Xie et al.  para. [0006]).
In light of the benefits for accurate and reduced time cell analysis as taught by Xie et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Love et al. and Wardlaw with the teachings of Xie et al.

Allowable Subject Matter
Claims 2-3, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts fail to disclose, teach, suggest, or make obvious: the optical-density-measurement chamber is configured to receive a second portion of the biological sample that is undiluted, and the microscopy sample chambers are configured to receive a first portion of the biological sample that is diluted with respect to the second portion.
Regarding claim 3, the prior arts fail to disclose, teach, suggest, or make obvious: the optical-density-measurement chamber is configured to receive a second portion of the biological sample that is diluted, and the microscopy sample chambers are configured to receive a first portion of the biological sample that is further diluted with respect to the second portion.
Regarding claim 25, the prior arts fail to disclose, teach, suggest, or make obvious: a computer processor configured to: receive data relating to a first optical measurement that is performed upon a sub-portion of the sample that is disposed within the first region, receive data relating to a second optical measurement that is performed upon a sub-portion of the sample that is disposed within the second region, and determine the property of the sample by using a relationship between the first optical measurement, the second optical measurement, and the predefined variation in 10 height between the first region and the second region.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15 of copending Application No. 17/083,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1, 5-6, 9-19 in the present application are also claimed in claims 1-4, 6-15 of copending Application No. 17/083,659.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application (17/083,775)
Copending Application (17/083,659)
Claim 1
Apparatus for determining a property of a bodily sample using a microscope and optical- density-measurement apparatus, the apparatus comprising: a sample carrier that comprises: a plurality of microscopy sample chambers configured to receive a first portion of the sample and to facilitate imaging of the first portion of the sample by the microscope, each of the microscopy sample chambers having an upper and a lower surface, and having respective heights between the upper and lower surfaces that are different from each other, and  at least one optical-density-measurement chamber configured to receive a second portion of the sample, and to facilitate optical density measurements being performed by the optical-density-measurement apparatus upon the second portion of the sample.
Claim 1
Apparatus for determining a property of a bodily sample using a microscope, the apparatus comprising: a sample carrier that comprises a plurality of microscopy sample chambers configured 5 to receive a least a portion of the bodily sample, while the sample is imaged by the microscope, each of the microscopy sample chambers having an upper and a lower surface, and having respective heights between the upper and lower surfaces that are different from each other, the sample carrier defining a microscopy sample chamber inlet hole, that is fluid 10 communication with all of the microscopy sample chambers, such as to facilitate filling of all of the microscopy sample chambers with the portion of the bodily sample, via the microscopy sample chamber inlet hole.
Claim 3
the sample carrier further comprises a set of one or more optical-density-measurement sample chambers that are configured to facilitate 20 performing optical density measurernents upon a second portion of the bodily sample.
Claim 5
the microscopy sample chambers are configured such that cells within the bodily sample form monolayers of cells within the microscopy sample chambers, the monolayer within respective microscopy sample chambers having respective, different densities from each other, due to the respective microscopy sample chambers having respective heights that are different from each other.
Claim 2
the microscopy sample chambers are configured such that cells within the portion of the bodily sample form monolayers of cells 15 within the microscopy sample chambers, the monolayer within respective microscopy sarnple chambers having respective, different densities from each other, due to the respective microscopy sample chambers having respective heights that are different from each other.
Claim 6
the sample carrier is shaped to define a reservoir adjacent to the microscopy sample chamber inlet hole, such as to facilitate filling of the microscopy sample chambers with the bodily sample by a user, such that the user is not 5 required to insert a precise volume of the bodily sample into the inlet hole, and the inlet hole is left substantially free of liquids.
Claim 4
the sample carrier is shaped to define a reservoir adjacent to the microscopy sample chamber inlet hole, such as to facilitate filling of the microscopy sample chambers with the portion of the bodily sample by a user, such that the user is not required to insert a precise volume of the bodily sample into the inlet hole, and the 25 inlet hole is left substantially free of liquids.
Claim 9
the sample carrier further defines one or more gutters that are configured to allow air to flow to the one or more microscopy sample chamber outlet holes.
Claim 6
the sample carrier further defines one or more gutters that are configured to allow air to flow to the one or more outlet holes.
Claim 10
the sample carrier further defines one or more gutters that are configured to allow the bodily sample to flow around a central portion of at least one of the microscopy sample chambers.
Claim 7
the sample carrier further defines one or more gutters that are configured to allow the bodily sample to flow around a central portion of at least one of the microscopy sample chambers.
Claim 11
the sample carrier defines a respective microscopy sample chamber outlet hole for each of the microscopy sample chambers and wherein the microscopy sample chamber outlet holes of each microscopy sample chambers are disposed in close proximity to each other
Claim 8
the sample carrier defines a respective outlet hole for each of the microscopy sample chambers and wherein the outlet holes of each of 10 the microscopy sample chambers are disposed in close proximity to each other.
Claim 12
the microscopy sample chamber outlet holes of each microscopy sample chambers are disposed along a line measuring less than 1 cm long.
Claim 9
the outlet holes of each of the microscopy sample chambers are disposed along a line measuring less than 1 cm long.
Claim 13
the sample carrier defines respective channels leading from each of the microscopy sample chambers to its microscopy sample chamber outlet hole, such that the microscopy sample chamber outlet holes are disposed in close proximity to each other.
Claim 10
the sample carrier defines respective channels leading from each of the microscopy sample chambers to its outlet hole, such that the 15 outlet holes are disposed in close proximity to each other.


Claim 14
a cover that is reversibly coupled to the sample carrier, such as to cover the microscopy sample chamber outlet holes, the cover being configured to prevent the bodily sample from leaking out of the sample carrier.
Claim 11
a cover that is reversibly coupled to the sample carrier, such as to cover the outlet holes, the cover being configured to prevent the bodily sample from leaking out of the sample carrier.
Claim 15
a cover that is reversibly coupled to the sample carrier, such as to cover the microscopy sample chamber outlet holes, the cover being configured to control a rate of filling of the microscopy sample chambers, by limiting a rate of air flow out of the microscopy sample chambers.
Claim 12
a cover that is reversibly coupled to the sample carrier, such as to cover the outlet holes, the cover being configured to control a rate of filling of the microscopy sample chambers, by limiting a rate of air flow out of the microscopy sample chambers.
Claim 16
at least one of an upper surface and a lower surface of the sample carrier is defined by a glass sheet, and wherein the other surface of the upper surface and the lower surface of the sample carrier is defined by a molded component.
Claim 13
one of the upper and lower surfaces of each of the microscopy sample chambers is defined by a glass sheet, and wherein the other surface of the upper and lower surfaces of each of the microscopy sample chambers is defined by a molded component.
Claim 17
the glass sheet and the molded component are coupled to each other via a pressure-sensitive adhesive.
Claim 14
the glass sheet and the molded component are coupled to each other via a pressure-sensitive adhesive.
Claim 19
a computer processor configured to: perform measurements upon cell types within the bodily sample that have a relatively high density upon microscopic images of a microscopy sample chamber having a relatively low height, and perform measurements upon cell types within the bodily sample that have a relatively low density upon microscopic images of a microscopy sample chamber having a relatively great height.
Claim 15
a computer processor configured to: perform measurements upon cell types within the bodily sample that have a relatively high density upon microscopic images of a microscopy sample chamber having a relatively low 5 height, and perform measurements upon cell types within the bodily sample that have a relatively low density upon microscopic images of a microscopy sample chamber having a relatively great height.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884                                                                                                                                                                                                        I